 1    LABATON SUCHAROW LLP                            LOWENSTEIN SANDLER LLP
      Thomas A. Dubbs (pro hac vice)                  Michael S. Etkin (pro hac vice)
 2    Carol C. Villegas (pro hac vice)                Andrew Behlmann (pro hac vice)
      Jeffrey A. Dubbin (SBN 287199)                  Scott Cargill
 3    140 Broadway                                    Nicole Fulfree
      New York, New York 10005                        Colleen Maker
 4                                                    One Lowenstein Drive
                                                      Roseland, New Jersey 07068
 5
      Lead Counsel to Lead Plaintiff and the Class    Bankruptcy Counsel to Lead Plaintiff
 6                                                    and the Class
 7    MICHELSON LAW GROUP
      Randy Michelson (SBN 114095)
 8    220 Montgomery Street, Suite 2100
      San Francisco, California 94104
 9
      Bankruptcy Counsel to Lead Plaintiff
10    and the Class
11                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13
      In re:                                         Case No. 19-30088 (DM) (Lead Case)
14
                                                     Chapter 11
      PG&E CORPORATION
15                                                   (Jointly Administered)
                    - and –
16
                                                     DECLARATION OF ADAM D. WALTER
      PACIFIC GAS AND ELECTRIC                       ON BEHALF OF A.B. DATA LTD.
17    COMPANY,                                       CONCERNING SECURITIES LEAD
18                                                   PLAINTIFF’S OBJECTION TO
                                   Debtors.          REORGANIZED DEBTORS’ MOTION TO
19                                                   APPROVE SECURITIES ADR AND
                                                     RELATED PROCEDURES FOR
      ☒ Affects Both Debtors                         RESOLVING SUBORDINATED
20
      ☐ Affects PG&E Corporation                     SECURITIES CLAIMS
21    ☐ Affects Pacific Gas and Electric Company
22

23

24

25

26

27

28
Case: 19-30088    Doc# 9189-1      Filed: 10/05/20     Entered: 10/05/20 14:44:21     Page 1
                                           of 37
 1           Adam D. Walter hereby declares as follows, pursuant to 28 U.S.C. § 1746:

 2           1.    I am a Senior Project Manager of A.B. Data, Ltd.’s Class Action Administration

 3    Division (“A.B. Data”), whose Corporate Office is located in Milwaukee, Wisconsin.

 4           2.    I am providing this declaration to supplement my previous declaration and in support

 5    of Securities Lead Plaintiff’s Objection to Reorganized Debtors’ Motion to Approve Securities

 6    ADR and Related Procedures for Resolving Subordinated Securities Claims and to provide the

 7    Court and the parties to this proceeding information about the standard procedures and methods

 8    that are used to gather and process claim data and notify claimants about deficiencies in their

 9    claims. I make this declaration based on personal knowledge and, if called to testify, I could and

10    would do so competently.

11           3.    As noted in my previous declaration, A.B. Data has been a court-appointed

12    administrator and has successfully implemented notification and claims administration programs

13    in hundreds of class actions.     Members of our team have administered many noteworthy

14    securities class action settlements in recent years, including In re AIG Securities Litigation, No.

15    04 Civ. 8141 (S.D.N.Y.); In re Countrywide Financial Corp. Securities Litigation, No. 07 Civ.

16    05295 (C.D. Cal.); In re Fannie Mae 2008 Securities Litigation, No. 08 Civ. 7831 (S.D.N.Y.); In

17    re General Electric Co. Securities Litigation, No. 09 Civ. 1951 (S.D.N.Y.); and In re Facebook,

18    Inc., IPO Securities & Derivative Litigation, MDL No. 12-2389 (S.D.N.Y.).

19           4.    I have personally overseen the administration of more than 75 securities class action

20    settlements. Several of those settlements involved issuers that were in bankruptcy, and A.B.

21    Data has recently provided notice of a settlement to class members in connection with a

22    bankruptcy proceeding. More information on A.B. Data’s qualifications and experience can be

23    found on our website at www.abdataclassaction.com. A detailed description of A.B. Data’s

24    background and capabilities, including lists of representative cases and clients, is attached as

25    Exhibit A.

26    Standard Procedures for Receiving and Processing Claims

27           5.    Over the years, class action administrators have developed certain customary and

28    well-tested procedures that have been regularly approved by courts and are designed to

Case: 19-30088     Doc# 9189-1      Filed: 10/05/20    Entered: 10/05/20 14:44:21        Page 2
                                            of 37
 1    efficiently and effectively receive, process, and determine the calculation of losses in connection

 2    with submitted claims.

 3           6.   In a typical class action, claims are submitted by individuals through the completion

 4    of a proof of claim form, attaching relevant documentation, and mailing the claim form to the

 5    administrator. Certain settlements also allow individuals to go to a website and submit a claim

 6    form online through the website dedicated to the class action. Typically, paper claims report a

 7    discrete number of transactions that are not very numerous. Claims received via mail are

 8    processed manually by a team of trained claims processors. The claim is scanned into a system

 9    and the data written on the claim form is entered into a database and documentation is reviewed.

10           7.   Banks, institutions, brokers, and third-party filers typically submit electronic claims

11    (“Electronic Filings”), that report multiple claims on behalf of themselves and/or underlying

12    individual investors of a security. These files, even a file of an institution on behalf of itself,

13    typically contain thousands of transactions and usually make up approximately 70% to 80% of

14    the total number of claims received in any given class action. Electronic Filings by a nominee or

15    third-party filer on behalf of others are typically required to include proof of the filer’s authority

16    to file the claims on behalf of the underlying investors. Overall, this process provides an

17    efficient way for claims that have a large number of transactions to be submitted and allows for

18    more efficient and accurate processing of very voluminous data. This practice has been in place

19    for more than 15 years and institutions rely on it being available to them.

20           8.   To manage the data provided through Electronic Filings, it is common for claim

21    forms to include instructions for the submission of Electronic Filings or to include information

22    about how to access instructions. To ensure there is consistency in the Electronic Filings,

23    administrators typically create, in consultation with counsel, detailed electronic filing guidelines

24    that provide specific instructions and a template for submitting electronic data. The instructions

25    include, but are not limited to, providing the exact security(ies) involved, the class period or

26    relevant time period that the transactions must fall in, what specific transactional information

27    should be included in the Electronic Filing (such as whether the transaction is a purchase, sale,

28    transfer; date of each transaction; holding position at the start of the relevant period and holding

Case: 19-30088     Doc# 9189-1       Filed: 10/05/20     Entered: 10/05/20 14:44:21         Page 3
                                             of 37
 1    positions at other data points; prices per share in each transaction; number of shares in each

 2    transaction; total sale or purchase price for each transaction; strike prices for options, number of

 3    option contracts, exercise and expiration dates; face value of bonds etc.), and how to submit the

 4    Electronic Filing. The electronic filing guidelines also include a description of the required

 5    authorization letters and documentation necessary to submit an Electronic Filing. A sample of

 6    electronic filing guidelines is attached as Exhibit B.

 7           9.   Claims received electronically go through a review process to ensure the format of

 8    the submitted data matches what was requested in the electronic filing guidelines previously

 9    mentioned. Once it is determined that the submission formatting is correct, all claims and the

10    transactional information provided in each Electronic Filing are loaded into a unique database for

11    the project. Since these claims are in an electronic format when submitted, programmatic

12    reviews and audits, for example searches for ineligible securities or prices out of the trading

13    range for the security, are completed at the time of loading the transactional information in lieu

14    of a lengthy manual process.

15    Standard Procedures for Deficiency and Rejection Determinations

16           10. In typical class actions, each claim is reviewed to verify that all required information

17    has been provided and that any documentation provided in support of the claim is complete and

18    supports the claim. Claims that are missing information or contain conditions of ineligibility

19    (such as having transactions outside the relevant period) are flagged in the project database.

20           11. The administrator will then contact claimants to provide them with an opportunity to

21    resolve any deficiency or ineligibility conditions identified in their claim so that they can cure

22    the conditions and become eligible to participate in the settlement.

23           12. Claimants that have submitted claims via mail and/or online are mailed a letter that

24    describes the deficient or ineligible condition in the claim, and what, if anything, is needed to

25    cure the condition, along with a timeframe in which to respond. The notifications also explain

26    that the filer has the right to dispute the claims administrator’s determination with the court.

27    Each response to such a notification is carefully reviewed and the claim is updated to reflect the

28    changes submitted.

Case: 19-30088     Doc# 9189-1       Filed: 10/05/20     Entered: 10/05/20 14:44:21       Page 4
                                             of 37
 1           13. Electronic Filers are e-mailed a letter and an Excel spreadsheet detailing, for each

 2    reported transaction, all deficiency or ineligibility conditions associated with the Electronic

 3    Filing. The letter provides an opportunity for each Electronic Filer to submit updated data that

 4    resolves the deficiency or condition of ineligibility. The notifications also explain that the filer

 5    has the right to dispute the claims administrator’s determination with the court. All responses are

 6    reviewed and the claim records are updated manually and/or programmatically to reflect the

 7    changes submitted.

 8           14. This notification procedure provides claimants with detailed information about the

 9    claims administrator’s determination of the claims, as well as clear procedures for curing

10    problems in order to become eligible for a recovery.

11    Conclusion

12           15. In my experience, the reasonable and customary procedures outlined here have

13    proven highly effective with respect to ensuring the receipt, processing, and correct calculation

14    of claims for financial losses.

15

16    I declare under penalty of perjury under the laws of the United States of America that the

17    foregoing is true and correct.

18
      Executed this 5th day of October, 2020.
19

20

21

22                                                            __ _____________________________
                                                                    Adam D. Walter
23

24

25

26

27

28
Case: 19-30088     Doc# 9189-1          Filed: 10/05/20   Entered: 10/05/20 14:44:21      Page 5
                                                of 37
                   EXHIBIT A




Case: 19-30088   Doc# 9189-1   Filed: 10/05/20   Entered: 10/05/20 14:44:21   Page 6
                                       of 37
         Class

                         Class
                        Action
                Administration




Headquarters          New York                 Washington DC                Florida                        Israel
600 A.B. Data Drive   One Battery Park Plaza   915 15th St., NW, Ste. 300   5080 PGA Boulevard, Ste. 209   19 Weissburg Street
Milwaukee, WI 53217   32nd Floor               Washington, DC 20005         Palm Beach Gardens, FL 33418   Tel Aviv 69358
P: 866-217-4470       New York, NY 10004       P: 202-618-2900              P: 561-336-1801                Israel
F: 414-961-3099       P: 646-290-9137          F: 202-462-2085              F: 561-252-7720                P: +972 (3) 720-8782




        Case: 19-30088      Doc# 9189-1        Filed: 10/05/20          Entered: 10/05/20 14:44:21         Page 7
                                                       of 37
CAPABILITIES
About A.B. Data

         Founded in 1981, A.B. Data has earned a reputation for expertly managing the complexities of
         class action administration in consumer, antitrust, securities, Securities and Exchange
Commission (SEC) enforcement actions, and ERISA, Attorneys General, employment, civil rights,
insurance, environmental, wage and hour, and other class action cases. A.B. Data’s work in all aspects
of class action administration has been perfected by decades of experience in hundreds of class action
cases involving billions of dollars in total settlements. Dedicated professionals deliver A.B. Data’s all-
inclusive services, working in partnership with its clients to administer their class action cases
effectively, efficiently, and affordably, regardless of size or scope.

         A.B. Data offers unmatched resources and capacity and is capable of expertly administering
any class action notice, settlement, and/or fund administration. Whether notifying millions of class
members in the United States or throughout the world, processing millions of claims, distributing
payments digitally via A.B. Data's Digital PayPortal℠, or printing and distributing millions of checks, A.B.
Data matches its talent and technology to the specific needs of its clients, delivering unparalleled
service on time and on budget without ever compromising quality.



Location, Ownership Structure

        A.B. Data is an independently owned, 39-year-old, Milwaukee, Wisconsin-based company that
        prides itself on its vast expertise and industry-leading innovations. We like to remind our clients
and partners that we’re not just a class action administration company, but a group of experienced,
dedicated professionals who believe that relationships are just as important as the accurate and timely
management of class action administrations. In other words, we are people who do business with people.




Services

       Every A.B. Data client is deserving of the best job we can put forward. A.B. Data makes class
        action administration easy for our clients with clarity, convenience, and efficiency. Our priority is
to navigate the intricacies of our clients’ matters and deliver successful results by using our solid expertise,
advanced technology, and top-quality products and services. We pay attention to the details and get it
right the first time.

     We aim to provide our clients the full experience of a truly collaborative working relationship. It is
why we believe much of our success originates from our philosophy of “people doing business with people.”




Case: 19-30088        Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                      Page 8
                                                                                                            1
                  New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                   Palm
Services



    All Digital — From Notice to Distribution

A.B. Data is uniquely positioned to design, implement, and maintain notice and settlement
administration programs using an innovative, "all-digital" approach that replaces the more traditional
and less efficient methods of administration, such as newspaper ads, mailed notices, and paper checks.
Many of our recent proposed notice plans and claim programs utilize the latest technologies such as
microtargeted digital ads for notice, streamlined online claims, and distributing settlement funds
electronically using a digital paywall. These methods provide significant cost savings, are consistent with
the amendments to Rule 23 that are now in effect, and importantly provide much-needed alignment of
class action notice and administration with current consumer behaviors.


    Pre-Settlement Consultation
The pre-settlement consultation is a collaborative session designed to help A.B. Data clients prepare
a stronger case. Our support teams simplify the task of sorting through a maze of documents during
investigation and discovery, streamlining the process and preserving fund assets. From there, we assist
with fully interactive media packages for court presentations and settlement negotiations. A.B. Data
works closely with our clients, offering expert testimony on documents, processing, class and notice
manageability, and proposed plans of allocation.


    Media Services
A.B. Data continues to earn our reputation as the early innovator in integrating advanced micro-
targeting techniques, including contextual targeting, behavioral targeting, and predictive modeling.
Coupled with inventive digital media strategies to drive claims, case-specific banner ad development,
class member research, and comScore analysis services, our multi-tiered media programs are designed
to cost-effectively deliver notice to potential class members and increase claims rates.



    Notice Administration

In A.B. Data, clients have a comprehensive resource with a depth of experience in direct notice. Our
compliance and understanding of Rule 23 of the Federal Rules of Civil Procedure are crucial in meeting
the “plain language” legal requirements for any campaign. From our sophisticated digital media
capabilities and extensive global experience with class member research, our experts create notice
documents that are easily understandable and cost-efficient to produce. We consult with our clients to
deliver notice documents from multi-page, mailed, or emailed notice packets to concise postcards that
establish the most influential and cost-effective means of communicating with potential claimants.




Case: 19-30088       Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                      Page 9
                                                                                                           2
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
    Claims Processing
A.B. Data continues to bring game-changing technologies to improve the speed and precision in claims
processing. Our robust system for online claims submissions allows us to meticulously verify data and
documentation, preserve and authenticate claims, and calculate and verify settlement amounts. In
addition, our data network infrastructure includes on-site data storage, backup, contingency plans, and
security for electronic and hard copy claim filings. It is all part of a total commitment to be the most
innovative and comprehensive resource in the industry. At A.B. Data, we take pride in having the in-
house capacity to process millions of pages, as well as the organizational integrity to treat every claim
as if it were the only one.


    Contact Center

A.B. Data’s Contact Center is comprised of a full staff that is trained on and equipped with online and
telecommunication systems to monitor and connect with class members. Associates routinely monitor
class member communication for all class action administrations, including antitrust, consumer, and
securities.

Utilizing monitoring software, associates watch multiple social media channels simultaneously, allowing
for instantaneous routing of inquiries and interaction with claimants. Detailed and concise analytical
reports outlining Contact Center activities are always provided.

Our Contact Center and case websites are capable of handling millions of class member engagements, as
recently displayed in a campaign which garnered over 1.2 million website visits in two months and had
more than 72,500 Facebook engagements. Facebook comments and threads are monitored and claimants
are guided to the website for more information. Google AdWords and display advertising have also
brought hundreds of thousands of visitors to various case websites.

A.B. Data’s Contact Center also has Spanish language associates in-house and we can accommodate any
language, given proper lead time. Traditional call center facilities are also available, if needed.



   Case Websites
We offer a state-of-the-art technology platform that supports every step of our class action
administration process. Our expert marketing professionals design customized case-specific websites that
provide potential class members easy access to case information, critical documents, important
deadlines, as well as the capability to file claim forms and register for future mailings about the case.
Claimants can use the website to elect to receive their settlement payments by mail or by one of several
digital payment options, all accessible by mobile devices.


   Settlement Fund Distribution
From complete escrow services to establishment of qualified settlement funds, check printing and
mailing, electronic cash or stock distribution and tax services, A.B. Data has always provided a full-
service solution to Settlement Fund Distribution. Our IT team has decades of experience in developing
and implementing fast, secure databases and claims administration systems that ensure class members
receive the correct amount in their settlement disbursement. Today’s digital capabilities allow even
greater convenience for class members. In certain instances, claimants can now elect to instantaneously
receive settlement payments through popular digital-payment options, such as PayPal, Amazon, and
virtual debit cards.
Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page10
                                                                                                           3
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
A.B. Data’s Leadership


        A.B. Data’s administration team is composed of the following key executives, who collectively
        have decades of experience settling and administering class actions:



Bruce A. Arbit, Co-Managing Director and one of the founders of the A.B. Data Group, serves as
Chairman of the Board and oversees the day-to-day operations of the A.B. Data Group of companies,
employing almost 400 people in the United States and Israel. Mr. Arbit is also Chairman of the Board of
Integrated Mail Industries, Ltd. and has served as a member of the Board of Directors of University
National Bank and State Financial Bank. He is the past Chairman of Asset Development Group, Inc., Home
Source One, and American Deposit Management and is a member of the National Direct Marketing
Association, the Direct Marketing Fundraising Association, and the American Association of Political
Consultants. He was named 1996 Direct Marketer of the Year by the Wisconsin Direct Marketing
Association.

A.B. Data’s work in class action litigation support began with the Court selecting A.B. Data to oversee
the restitution effort in the now-famous Swiss Banks Class Action Case, the International Commission on
Holocaust Era Insurance Claims, and every other Holocaust Era Asset Restitution program, in which it was
the company’s job to identify, contact, and inform survivors of the Holocaust. A.B. Data delivered by
reaching out to millions of people in 109 countries who spoke more than 30 languages. Since those days,
Mr. Arbit has guided the class action division through phenomenal growth and success. Today, A.B. Data
manages hundreds of administrations annually that distributes billions of dollars to class members.

Thomas R. Glenn, President, Mr. Glenn’s management of A.B. Data’s Class Action Administration
Company includes designing and implementing notice plans and settlement administration programs for
antitrust, securities, and Securities and Exchange Commission settlements and SEC disgorgement fund
distributions, as well as consumer, employment, insurance, and civil rights class actions. Mr. Glenn
previously served as Executive Vice President at Rust Consulting and has more than 30 years of executive
leadership experience.

Eric Miller, Senior Vice President, as a key member of A.B. Data’s Class Action Administration
Leadership Team, oversees the Case Management Department and supervises the operations and
procedures of all of A.B. Data’s class action administration cases. Mr. Miller is recognized in the class
action administration industry as an expert on securities, SEC, consumer, product recall, product
liability, general antitrust, pharmaceutical antitrust, and futures contract settlements, to name a few
settlement types. Prior to joining A.B. Data, Mr. Miller served as the Client Service Director for Rust
Consulting, responsible there for its securities practice area. He has more than 20 years of operations,
project management, quality assurance, and training experience in the class action administration
industry. In addition, Mr. Miller manages A.B. Data’s office in Palm Beach Gardens, Florida.

Ravin Raj, Vice President-Operations, has more than 15 years of experience in class action claims
management, document management, and insurance claims remediation. Mr. Raj’s responsibilities for
A.B. Data’s Class Action Administration Company include heading the shared operations center, which
includes mailroom, contact center, claims processing, quality control, and information systems
operations. His areas of expertise include business process development, strategic/tactical operations

Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page11
                                                                                                           4
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
planning and implementation, risk analysis, budgeting, business expansion, growth planning and
implementation, cost reduction, and profit, change, and project management. In his previous position,
as Assistant Vice President-Operations at RR Donnelley India Pvt. Ltd., in Chennai, India, he led a team
of more than 400 employees with the capacity to process more than 4 million claims a year, servicing
several leading claims administrators. Mr. Raj managed six of the top ten securities class action
settlements, by settlement value, including several multibillion-dollar settlements. His background also
includes work as a Project Lead for iMarque Solutions Pvt. Ltd., Chennai, India.

Linda V. Young, Vice President, Media, oversees the Media Department and is responsible for the
direction, development, and implementation of media notice plans for A.B. Data’s clients. Ms. Young is
an expert in media planning using most forms of advertising including digital, print, and broadcast. She
developed some of the first Court-approved Notice Plans using an all-digital approach for cases such as
In re Vizio Consumer Privacy Litigation, In re Qualcomm Antitrust Litigation, and In re Google Inc. Street
View Electronic Communications Litigation, among others. Her ability to create notice plans that
efficiently extend reach and drive class member engagement and participation has made a significant
impact across many types of administrations. Ms. Young has developed and implemented national and
international print, digital-, and earned-media notice plans for some of the industry's leading
pharmaceutical, insurance, and securities class action cases, including Libor-based Financial Instruments
Antitrust Litigation, Cipro Antitrust Cases I and II, Euribor and Euroyen-based Derivatives cases, and many
more. She has more than 20 years of general market and ethnic media advertising and media planning
experience, having managed advertising for brands such as Georgia-Pacific, American Express, Denny’s,
and Coca-Cola USA.

Eric Schachter, Vice President, is a member of A.B. Data’s Class Action Administration Leadership
Team. He has over 15 years of experience in the legal settlement administration services industry. Mr.
Schachter’s responsibilities include ensuring successful implementation of claims administration services
for A.B. Data’s clients in accordance with settlement agreements, court orders, and service agreements.
He also works closely with Project Managers to develop plans of administration to provide the highest
level of effective and efficient delivery of work product. A frequent speaker on claims administration
innovation and best practices at industry events nationwide, Mr. Schachter has a bachelor’s degree in
sociology from Syracuse University, earned his law degree at Hofstra University School of Law, and was
previously an associate at Labaton Sucharow LLP in New York City.

Paul Sauberer, Director of Quality Assurance, is responsible for overseeing quality assurance and
process management, working diligently to mitigate risk, ensure exceptional quality control, and develop
seamless calculation programming. Mr. Sauberer brings more than 20 years of experience as a quality
assurance specialist with a leading claims-processing company where he developed extensive knowledge
in securities class action administration. He is recognized as the class action administration industry’s
leading expert on claims and settlement administrations of futures contracts class actions.

Justin Parks, Business Development Director, provides expertise in legal marketing strategies and
brings extensive experience in client relations to A.B. Data’s business development team. Previously, Mr.
Parks served the legal industry as part of the marketing group at a major class action administration firm
where he successfully managed and consulted on notice plans and other administrative aspects in
hundreds of cases with an estimated value of several hundred million dollars in settlement funds
distributed to class members, including some of the largest Employment settlements in history. Mr. Parks
is uniquely experienced in Data Privacy matters, having consulted with clients on numerous matters
stemming from data breaches as well as violations of the Illinois Biometric Information Privacy Act (BIPA),
several of which resulted in the first ever Biometric Privacy related settlements in history. Mr. Parks’
knowledge and understanding of the class action industry, as well as his client relationship skills, expand
A.B. Data’s capacity to achieve its business development and marketing goals effectively.


Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page12
                                                                                                           5
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
Camron Assadi, Vice President, Digital Marketing, has more than 20 years of experience in digital
marketing leadership, which includes directing and overseeing all aspects of the company's digital notice
plans and campaigns across multiple networks and platforms. Mr. Assadi is an expert in online advertising
and social media campaigns including Facebook, Google Ads, LinkedIn, Twitter, Amazon, Pinterest,
Verizon Media, and others. He holds certifications in Google Ads Display and Search, and is a Facebook
Certified Digital Marketing Associate. His ability to create and optimize business opportunities, extend
brand reach, and capture the interest and support of local and international audiences has proven him
an invaluable leader of A.B. Data's effort to maximize and streamline class member notice and
engagement. Mr. Assadi has managed the notice plans for cases that have garnered millions of unique
visitors and social media interactions. He holds a BS in Psychology from the University of Utah.

Adam Walter, PMP, Senior Project Manager, has nearly fifteen years of experience managing the
administration of securities class action settlements and SEC disgorgements totaling more than $4 billion.
He has managed settlement programs in engagements involving some of the largest securities class action
settlements and is a key contributor to the development of administration strategies that meet the
evolving needs of our clients. His responsibilities include developing case administration strategies to
ensure that all client and court requirements and objectives are met, overseeing daily operations of case
administrations, ensuring execution of client deliverables, providing case-related legal and
administration support to class counsel, overseeing notice dissemination programs, implementing
complex claims-processing and allocation methodologies, establishing quality assurance and quality
control procedures, and managing distribution of settlement funds. Mr. Walter holds a bachelor's degree
in business administration from Florida Atlantic University, Boca Raton, Florida. He also has been an
active member of the Project Management Institute since 2010 and is PMP®-certified.

Steve Straub, Senior Project Manager, joined A.B. Data in February 2012. As a Senior Project Manager,
his responsibilities include developing case administration strategies, overseeing daily operations of case
administrations, ensuring execution of client deliverables, providing case-related legal and
administration support to case counsel, overseeing notice dissemination programs, implementing
complex claims processing and allocation methodologies, establishing quality assurance and quality
control procedures, and managing distribution of settlement funds. Mr. Straub’s experience in
administering class action settlements includes securities, consumer, and antitrust settlements, with a
primary focus on antitrust cases. He holds a Juris Doctor degree from Seton Hall University School of
Law, Newark, New Jersey.

Patty Nogalski, Project Manager, is a veteran in the equity and securities industry and now contributes
her talents to A.B. Data as a Project Manager specializing in class action administrations for securities
litigation. Ms. Nogalski brings to A.B. Data many new ideas, methods, and technologies to achieve project
efficiency and organizational integration. For much of her twenty-year career, she served as Vice
President Equity Trading for BMO Global Asset Management Corporation where she managed equity
trading for mutual funds and institutional accounts. She works closely with Eric Miller and the project
management team to deliver strategies that meet the unique needs of securities and commodities
settlements. Ms. Nogalski attended the University of Wisconsin-Milwaukee where she earned her Bachelor
of Arts in Communications, and has also obtained her Financial Industry Regulatory Authority (FINRA)
Series 7, Series 63, and Series 65 licenses.

Eric Schultz, MCSE, Information Technology Manager and Security Team Chairperson, has been
with A.B. Data for more than 19 years, and is currently responsible for overseeing all information
technology areas for all A.B. Data divisions across the United States and abroad, including network
infrastructure and architecture, IT operations, data security, disaster recovery, and all physical, logical,
data, and information systems security reviews and audits required by our clients or otherwise. As a
Microsoft Certified Systems Engineer (MCSE) with more than 25 years of experience in information
technology systems and solutions, Mr. Schultz has developed specializations in network security,
infrastructure, design/architecture, telephony, and high-availability network systems.
Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page13
                                                                                                           6
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
Secure Environment

        A.B. Data’s facilities provide the highest level of security and customization of security
        procedures, including:

•   A Secure Sockets Layer server
•   Video monitoring
•   Limited physical access to production facilities
•   Lockdown mode when checks are printed
•   Background checks of key employees completed prior to hire
•   Frequency of police patrol – every two hours, with response time of five or fewer minutes
•   Disaster recovery plan available upon request



Data Security

         A.B. Data is committed to protecting the confidentiality, integrity, and availability of
         personal identifying information and other information it collects from our clients, investors,
         and class members and requires that its employees, subcontractors, consultants, service
providers, and other persons and entities it retains to assist in distributions do the same. A.B. Data has
developed an Information Security Policy, a suite of policies and procedures intended to cover all
information security issues and bases for A.B. Data, and all of its divisions, departments, employees,
vendors, and clients. A.B. Data has also recently taken the necessary, affirmative steps toward
compliance with the EU's General Data Protection Regulation and the California Consumer Privacy Act.

A.B. Data has a number of high-profile clients, including the Securities and Exchange Commission (SEC),
the United States Department of Justice, the Attorneys General of nearly all 50 states, other agencies of
the United States government, and the Government of Israel, as well as direct banking and payment
services companies with some of the most recognized brands in United States financial services and some
of the largest credit card issuers in the world.

We are therefore frequently subjected to physical, logical, data, and information systems security
reviews and audits. We have been compliant with our clients’ security standards and have also been
determined to be compliant with ISO/IEC 27001/2 and Payment Card Industry (PCI) data-security
standards, the Gramm-Leach-Bliley Act (GLB) of 1999, the National Association of Insurance
Commissioners (NAIC) Regulations, the Health Insurance Portability and Accountability Act (HIPAA) of
1996, and the Health Information Technology for Economic and Clinical Health Act (HITECH).

The Government of Israel has determined that A.B. Data is compliant with its rigorous security standards
in connection with its work on Project HEART (Holocaust Era Asset Restitution Taskforce).

A.B. Data’s fund distribution team has been audited by EisnerAmper LLP and was found compliant with
class action industry standards and within 99% accuracy. EisnerAmper LLP is a full-service advisory and
accounting firm and is ranked the 15th-largest accounting firm in the United States.

Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page14
                                                                                                           7
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
In addition, as part of PCI compliance requirements, A.B. Data has multiple network scans and audits
from third-party companies, such as SecurityMetrics and 403 Labs, and is determined to be compliant
with each of them.




Fraud Prevention and Detection


         A.B. Data is at the forefront of class action fraud prevention.

         A.B. Data maintains and utilizes comprehensive proprietary databases and procedures to detect
fraud and prevent payment of allegedly fraudulent claims.

We review and analyze various filing patterns across all existing cases and claims. Potential fraudulent
filers are reported to our clients as well as to the appropriate governmental agencies where applicable.




Representative Class Action Engagements


          A.B. Data and/or its team members have successfully administered hundreds of class actions,
          including many major cases. Listed below are just some of the most representative or recent
          engagements.



    Consumer & Antitrust Cases

•   Phil Shin, et al. v. Plantronics, Inc.
•   In re: Qualcomm Antitrust Litigation
•   In re Resistors Antitrust Litigation
•   The Hospital Authority of Metropolitan Government of Nashville and Davidson County, Tennessee
    v. Momenta Pharmaceuticals, Inc. and Sandoz Inc. (“Lovenox Antitrust Matter”)
•   William Kivett, et al. v. Flagstar Bank, FSB, and DOES 1-100, inclusive
•   Adelphia, Inc. v. Heritage-Crystal Clean, Inc.
•   LLE One, LLC, et al. v. Facebook, Inc.
•   Bach Enterprises, Inc., et al. v. Advanced Disposal Services South, Inc., et al.
•   JWG Inc., et al. v. Advanced Disposal Services Jacksonville, L.L.C., et al.
•   State of Washington v. Motel 6 Operating L.P. and G6 Hospitality LLC
•   In re GSE Bonds Antitrust Litigation
•   Wave Lengths Hair Salons of Florida, Inc., et al. v. CBL & Associates Properties, Inc., et al.
•   In re Loestrin 24 FE Antitrust Litigation
•   Office of the Attorney General, Department of Legal Affairs, State of Florida v. Pultegroup, Inc.
    and Pulte Home Company, LLC
•   In re Cigna-American Specialties Health Administration Fee Litigation
•   In re: Intuniv Antitrust Litigation
•   High Street, et al. v. Cigna Corporation, et al.
•   Gordon Fair, et al. v. The Archdiocese of San Francisco, San Mateo, and Marin County
Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page15
                                                                                                           8
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
•   Bizzarro, et al. v. Ocean County Department of Corrections, et al.
•   Meeker, et al. v. Bullseye Glass Co.
•   MSPA Claims 1, LLC v. Ocean Harbor Casualty Insurance Company
•   Tennille v. Western Union Company - Arizona
•   Garner, et al. v. Atherotech Holdings, Inc. and Garner, et al. v. Behrman Brothers IV, LLC, et al.
•   Robinson, et al. v. Escallate, LLC
•   Josefina Valle and Wilfredo Valle, et al. v. Popular Community Bank f/k/a Banco Popular North
    America
•   Vision Construction Ent., Inc. v. Waste Pro USA, Inc. and Waste Pro USA, Inc. and Waste Pro of
    Florida, Inc.
•   Plumley v. Erickson Retirement Communities, et al.
•   In re London Silver Fixing, Ltd. Antitrust Litigation
•   In re EpiPen Marketing, Sales Practices and Antitrust Litigation
•   Ploss v. Kraft Foods Group, Inc. and Mondelēz Global LLC
•   In re Mexican Government Bonds Antitrust Litigation
•   In re Ready-Mixed Concrete Antitrust Litigation
•   In re: Marine Hose Antitrust Litigation
•   Iowa Ready Mixed Concrete Antitrust Litigation
•   In re Potash Antitrust Litigation (II)
•   In re Evanston Northwestern Healthcare Corp. Antitrust Litigation
•   In re Polyurethane Foam Antitrust Litigation
•   In re LIBOR-Based Financial Instruments Antitrust Litigation
•   In re Lorazepam and Clorazepate Antitrust Litigation
•   In re Cardizem CD Antitrust Litigation
•   Vista Healthplan, Inc., and Ramona Sakiestewa v. Bristol-Myers Squibb Co., and American
    BioScience, Inc.
•   In re Lupron Marketing and Sales Practices Litigation
•   In re Terazosin Hydrochloride Antitrust Litigation
•   In re Warfarin Sodium Antitrust Litigation
•   Rosemarie Ryan House, et al. v. GlaxoSmithKline PLC and SmithKline Beecham Corporation
•   Carpenters and Joiners Welfare Fund, et al. v. SmithKline Beecham
•   New Mexico United Food and Commercial Workers Union’s and Employers’ Health and Welfare
    Trust Fund, et al. v. Purdue Pharma L.P.
•   In Re Pharmaceutical Industry Average Wholesale Price Litigation
•   Alma Simonet, et al. v. SmithKline Beecham Corporation, d/b/a GlaxoSmithKline
•   In re Relafen Antitrust Litigation
•   In Re Remeron Direct Purchaser Antitrust Litigation
•   In re TriCor Indirect Purchasers Antitrust Litigation
•   Nichols, et al., v. SmithKline Beecham Corporation
•   In re: DDAVP Indirect Purchaser Antitrust Litigation


    Securities Cases

•   Laydon v. Mizuho Bank, Ltd., et al.
•   Lomingkit, et al. v. Apollo Education Group, Inc., et al.
•   In re Caraco Pharmaceutical Laboratories, Ltd. Shareholder Litigation
•   Norfolk County Retirement System, et al. v. Community Health Systems, Inc., et al.
•   Chester County Employees’ Retirement Fund v. KCG Holdings, Inc., et al.
•   Oklahoma Law Enforcement Retirement System, et al. v. Adeptus Health Inc., et al.
•   Di Donato v. Insys Therapeutics, Inc., et al.
•   Lundgren-Wiedinmyer, et al. v. LJM Partners, Ltd, et al.
Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                       Page16
                                                                                                           9
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
•   Martin, et al. v. Altisource Residential Corporation, et al.
•   Stephen Appel, et al. v. Apollo Management, et al.
•   In re Medley Capital Corporation Stockholder Litigation
•   Forman, et al. v. Meridian BioScience, Inc., et al.
•   Public Employees’ Retirement System of Mississippi, et al. v. Endo International PLC, et al.
•   In Re Flowers Foods, Inc. Securities Litigation
•   Jiangchen, et al. v. Rentech, Inc., et al.
•   In re Liberty Tax, Inc. Stockholder Litigation
•   In re RH, Inc. Securities Litigation
•   Lazan v. Quantum Corporation, et al.
•   Nabhan v. Quantum Corporation, et al.
•   Edmund Murphy III, et al. v. JBS S.A.
•   Public Employees’ Retirement System of Mississippi, et al. v. Sprouts Farmers Market, Inc., et al.
•   In re Starz Stockholder Litigation
•   Judith Godinez, et al. v. Alere Inc., et al.
•   Rahman and Giovagnoli, et al. v. GlobalSCAPE, Inc., et al.
•   Arthur Kaye, et al. v. ImmunoCellular Therapeutics, Ltd., et al.
•   In re CPI Card Group Inc. Securities Litigation
•   Daniel Aude, et al. v. Kobe Steel, Ltd., et al.
•   In re Quality Systems, Inc. Securities Litigation
•   Cooper, et al. v. Thoratec Corporation, et al.
•   Washtenaw County Employees’ Retirement System, et al. v. Walgreen Co., et al.
•   Elkin v. Walter Investment Management Corp., et al.
•   In Re CytRx Corporation Securities Litigation
•   Ranjit Singh, et al. v. 21Vianet Group, Inc., et al.
•   In re PTC Therapeutics, Inc. Securities Litigation
•   Securities and Exchange Commission v. Mark A. Jones
•   In re Sequans Communications S.A. Securities Litigation
•   In re Henry Schein, Inc. Securities Litigation
•   Ronge, et al. v. Camping World Holdings, Inc., et al.
•   Oklahoma Firefighters Pension & Retirement System v. Lexmark International, Inc.
•   Christakis Vrakas, et al. v. United States Steel Corporation, et al.
•   Emerson et al. v. Mutual Fund Series Trust, et al. ("Catalyst")
•   In re Fannie Mae 2008 Securities Litigation
•   In re Anadarko Petroleum Corporation Class Action Litigation
•   Ge Dandong, et al., v. Pinnacle Performance Limited, et al.
•   In Re: Rough Rice Commodity Litigation
•   Xuechen Yang v. Focus Media Holding Limited et al.
•   In re Massey Energy Co. Securities Litigation
•   In re Swisher Hygiene, Inc.
•   The City of Providence vs. Aeropostale, Inc., et al.
•   In re Metrologic Instruments, Inc. Shareholders Litigation
•   Public Pension Fund Group v. KV Pharmaceutical Company et al.
•   Pension Trust Fund for Operating Engineers, et al. v. Assisted Living Concepts, Inc., et al.
•   In re Lehman Brothers Equity/Debt Securities Litigation
•   In re: Platinum and Palladium Commodities Litigation (Platinum/Palladium Physical Action)
•   In re: Platinum and Palladium Commodities Litigation (Platinum/Palladium Futures Action)
•   In re General Electric Co. Securities Litigation
•   In re CNX Gas Corporation Shareholders Litigation
•   Oscar S. Wyatt, Jr. et al. v. El Paso Corporation, et al.
•   In re Par Pharmaceutical Securities Litigation
Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                           17
                                                                                                     Page 10
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
•   In re Par Pharmaceutical Companies, Inc. Shareholders Litigation
•   In re Delphi Financial Group Shareholders Litigation
•   In re SLM Corporation Securities Litigation
•   In re Del Monte Foods Company Shareholder Litigation
•   Leslie Niederklein v. PCS Edventures!.com, Inc. and Anthony A. Maher
•   In re Beckman Coulter, Inc. Securities Litigation
•   Michael Rubin v. MF Global, Ltd., et al.
•   Allen Zametkin v. Fidelity Management & Research Company, et al.
•   In re BP Prudhoe Bay Royalty Trust Securities Litigation
•   Police and Fire Retirement System of the City of Detroit et al. v. SafeNet, Inc., et al.
•   In re Limelight Networks, Inc. Securities Litigation
•   In re Gilead Sciences Securities Litigation
•   In re ACS Shareholder Litigation, Consolidated C.A. No. 4940-VCP
•   Lance Provo v. China Organic Agriculture, Inc., et al.
•   In re LDK Solar Securities Litigation

    Labor & Employment Cases

•   Talisa Borders, et al. v. Wal-mart Stores, Inc.
•   Reale v. McClain Sonics Inc., et al.
•   Larita Finisterre and Songhai Woodard, et al. v. Global Contact Services, LLC
•   Adebisi Bello v. The Parc at Joliet
•   Garcia, et al. v. Vertical Screen, Inc.
•   Brook Lemma and Matthieu Hubert, et al. v. 103W77 Partners LLC, et al. (“Dovetail Settlement”)
•   American Federation of Government Employees, Local 1145 v. Federal Bureau of Prisons, U.S.
    Penitentiary, Atlanta, Georgia
•   Lisa Ferguson, Octavia Brown, et al. v. Matthew G. Whitaker, Acting AG, DOJ Bureau of Prisons
    (“USP Victorville”)
•   American Federation of Government Employees, Local 2001 v. Federal Bureau of Prisons, Federal
    Correctional Institution, Fort Dix, New Jersey
•   American Federation of Government Employees, Local 506 v. U.S. Department of Justice, Federal
    Bureau of Prisons, U.S. Penitentiary Coleman II, Coleman, Florida
•   Vargas v. Sterling Engineering
•   Rosenbohm v. Verizon
•   Alex Morgan, et al. v. United States Soccer Federation, Inc.
•   Iskander Rasulev v. Good Care Agency, Inc.
•   Kyndl Buzas, et al., v. Phillips 66 Company and DOES 1 through 10
•   American Federation of Government Employees, Local 408 v. U.S. Dept. of Justice, Federal Bureau
    of Prisons, Federal Correctional Complex, Butner, NC
•   In re 2014 Avon Products, Inc. ERISA Litigation
•   In re Eastman Kodak ERISA Litigation
•   Taronica White, et al. v. Attorney General Loretta Lynch, Department of Justice
•   Lisa Ferguson, et al. v. Acting Attorney General Matthew Whitaker, Department of Justice
•   Melissa Compere v. Nusret Miami, LLC, et al.
•   Abelar v. American Residential Services, L.L.C., Central District of California
•   Flores, et al. v. Eagle Diner Corp., et al., Eastern District of Pennsylvania
•   Michael Furman v. Godiva Chocolatier, Inc., 15th Judicial Circuit, Palm Beach County, Florida
•   Finisterre et. al v. Global Contact Services, LLC, New York State Supreme Court, Kings County
•   McGuire v. Intelident Solutions, LLC, et al., Middle District of Florida, Tampa Division
•   Duran De Rodriguez, et al. v. Five Star Home Health Care Agency, Inc. et al., Eastern District of
    New York

Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                           18
                                                                                                     Page 11
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
    Data Breach/BIPA Cases

•   In re: Vizio, Inc. Consumer Privacy Litigation
•   In re: Google, Inc. Street View Electronic Communications Litigation
•   Devin Briggs and Bobby Watson, et al. v. Rhinoag, Inc. ("Briggs Biometric Settlement")
•   Trost v. Pretium Packaging L.L.C.

    Telephone Consumer Protection Act (TCPA) Cases

•   Lowe and Kaiser, et al. v. CVS Pharmacy, Inc., et al.
•   Johansen v. HomeAdvisor, Inc., et al.
•   Charvat, et al. v. National Holdings Corporation
•   Hopkins, et al. v. Modernize, Inc.
•   Diana Mey vs. Frontier Communications Corporation
•   Matthew Donaca v. Dish Network, L.L.C.
•   Matthew Benzion and Theodore Glaser v. Vivint, Inc.
•   John Lofton v. Verizon Wireless (VAW) LLC, et al.
•   Lori Shamblin v. Obama for America et al.
•   Ellman v. Security Networks




For More Information
For more detailed information regarding A.B. Data’s experience, services, or personnel, please see our
website at www.abdataclassaction.com




Case: 19-30088      Doc# 9189-1 Filed: 10/05/20 Entered: 10/05/20 14:44:21 Page                           19
                                                                                                     Page 12
                 New York | Washington, DC | West of 37Beach | Milwaukee | Tel Aviv | abdataclassaction.com
                                                  Palm
                    EXHIBIT B




Case: 19-30088   Doc# 9189-1   Filed: 10/05/20   Entered: 10/05/20 14:44:21   Page 20
                                        of 37
             PTC Therapeutics Securities Litigation
       ELECTRONIC CLAIM FILING GUIDELINES




Case: 19-30088   Doc# 9189-1   Filed: 10/05/20   Entered: 10/05/20 14:44:21   Page 21
                                        of 37
Table of Contents

Overview .........................................................................................................................................1
Electronic Filing Requirements ....................................................................................................1
Documentation Requirements ......................................................................................................2
How to account for Free Receipts, Free Deliveries, and Transfers ...........................................2
Claim Balancing .............................................................................................................................3




Appendices
Appendix A: Case Specific Information

Appendix B: Proof of Claim and Release

Appendix C: Authorization Requirements

Appendix D: Sample Cover Letter

Appendix E: Electronic Claim Filing Template Mapping Instructions




Case: 19-30088               Doc# 9189-1               Filed: 10/05/20              Entered: 10/05/20 14:44:21                        Page 22
                                                                of 37
 Overview
Electronic Claim Filing applies to institutions or entities that are filing multiple Proofs of Claim and Release on
behalf of themselves and/or others, as well as individuals or entities that are filing Proofs of Claim and Release with
a large number of transactions (50+).
Electronic Claim Filings are subject to rejection if not prepared in compliance with these Electronic Claim Filing
Guidelines.
PLEASE NOTE: No Electronic Claim Filing will be considered to have been properly submitted unless the Claims
Administrator issues to the filer a written acknowledgment of receipt and acceptance of electronically submitted
data.

 Electronic Filing Requirements
Complete and Sign a Proof of Claim and Release:
  One executed Proof of Claim and Release should be completed per submission. This Proof of Claim and
   Release serves as a master Proof of Claim and Release for one or all of the accounts included on your file. The
   Proof of Claim and Release is attached hereto as Appendix B.
  Complete the first page of the Proof of Claim and Release. Be sure to include company name, account
   name/number, and company address. If submitting an electronic file on behalf of several accounts, enter
   “Various Accounts” for the account name/number.
  Complete the signature page on the Proof of Claim and Release. If you are filing on behalf of your clients, you
   must include a letter or document providing your authorization to sign on behalf of your clients, as set forth in
   Appendix C.
  A valid email address must be on file with the Claims Administrator. Communication regarding deficiencies
   and rejections on electronically filed claims may be conducted by email. A valid email address MUST be
   included on the Proof of Claim and Release, and the email address provided MUST be updated in the event the
   contact person or email address changes; it is the sole responsibility of the filing party to maintain up-to-date,
   complete contact information with the Claims Administrator.
Prepare a cover letter:
  A cover letter MUST be included with the master Proof of Claim and Release. The cover letter must include
   the total number of accounts; total number of transactions; total number of shares purchased, acquired, and sold;
   and contact name(s) with phone number(s) and email address(es). Please see the sample cover letter as set forth
   in Appendix D.
Prepare a data file:
  An Excel spreadsheet or other electronic file containing account information and transactional data MUST be
   prepared in accordance with A.B. Data, Ltd.’s Electronic Claim Filing Template Mapping Instructions found in
   Appendix E. The following formats are acceptable: a) MEDIA: CD, DVD, and FLASH DRIVE and
   b) DATA: ASCII, MS EXCEL, and MS ACCESS. For your convenience, an Excel spreadsheet template is
   available for your use and may be downloaded from HarmanSecuritiesLitigation.com.
  If you cannot provide the information in the aforementioned formats or you have other requests, questions,
   concerns, or comments, please email A.B. Data, Ltd., at efiling@abdata.com or you may call 800-949-0194 to
   speak to an Electronic Claims Filing Specialist.




        Case: 19-30088       Doc# 9189-1      Filed: 10/05/20     Entered: 10/05/20 14:44:21       Page 23
                                                       of 37                                             Page 1 of 3
Mail your executed master Proof of Claim and Release with a cover letter and media format to:

                                   PTC Therapeutics Securities Litigation
                                          C/O A.B. Data, Ltd.
                                             PO Box 173032
                                          Milwaukee, WI 53217

 Documentation Requirements
A.B. Data, Ltd., reserves the right to request additional documentation at any time after your Proof of Claim and
Release and file have been received and processed. The documentation provided should be sufficient to verify the
validity and accuracy of the data provided in the file.
If you provided a letter/affidavit attesting to the truth and accuracy of your data when initially submitting your file,
A.B. Data may still require specific documentary evidence (trade confirmations, monthly statement, or equivalent) to
verify the details of your transactions and/or holdings.

 How to account for Free Receipts, Free Deliveries, and Transfers
Free receipt, free delivery, and transfer transactions are not eligible for payment unless you have additional
information regarding the original purchase, acquisition, or subsequent sale. If you do not have this information,
free receipt, free delivery, and transfer transactions should only be included on your electronic file for balancing
purposes. You MUST use the following instructions when filing for accounts that have free receipt, free delivery,
and transfer transactions during the Class Period:
If shares were transferred to or from a different custodian (corresponding account is not on your
electronic file), you must follow these instructions:
  SHARES RECEIVED INTO ACCOUNT: You must account for any received shares by providing the opening
   position or original purchase or acquisition of these shares from the prior account.
  SHARES DELIVERED OUT OF ACCOUNT: You must account for any delivered shares by providing the sale
   and/or closing position from the subsequent account.
  NO INFORMATION AVAILABLE ON ORIGINAL PURCHASE/ACQUISITION or SUBSEQUENT SALE:
   You must provide the free receipt and/or free delivery shares in order to balance your claim. A “transfer in”
   should be reflected as transaction type “FR,” and a “transfer out” should be reflected as transaction type “FD”
   (prices and net amounts should be zero).
If shares were transferred between accounts on your file, you must follow these instructions:
  DO NOT claim the same purchase or acquisition transaction(s) on both accounts.
  The account that owned the shares most recently should be the account claiming the eligible purchase or
   acquisition. These shares should already be accounted for in the sales and/or closing position of the most recent
   account.
  If shares were transferred between accounts for the same beneficial owner on your file, you must combine these
   accounts and file all eligible purchases, acquisitions, and sales with the most recent account name and number.
   You must also include all opening and closing positions on the most recent account name and number.
  If you are unable to combine these accounts accordingly, you must provide the free receipt and free delivery
   shares in order to balance your claim. A “transfer in” should be reflected as transaction type “FR,” and a
   “transfer out” should be reflected as transaction type “FD” (prices and net amounts should be zero).




        Case: 19-30088       Doc# 9189-1       Filed: 10/05/20    Entered: 10/05/20 14:44:21        Page 24
                                                        of 37                                             Page 2 of 3
 Claim Balancing
Transactions for PTC Therapeutics Securities Litigation for each account must balance. This means that the opening
position plus total purchases and acquisitions (including free receipts) and the total number of shares purchased
during the 90-day Lookback period MUST EQUAL total sales (including free deliveries) plus the closing position.

All transactions must be positive values.




        Case: 19-30088       Doc# 9189-1    Filed: 10/05/20    Entered: 10/05/20 14:44:21      Page 25
                                                     of 37                                           Page 3 of 3
                                                                  Appendix A

                                                      Case Specific Information

 CUSIP NUMBER:                               69366J200


 ISIN:                                       US69366J2006


 TICKER SYMBOL:                              PTCT

                                             If you purchased or otherwise acquired the publicly traded common stock of PTC
 CLASS DEFINITION:                           Therapeutics, Inc. during the period from November 6, 2014 to February 23, 2016,
                                             inclusive and were allegedly damaged thereby.

 CLAIM FILING DEADLINE:                      SEPTEMBER 27, 2018




Transactions for each account should include:

    Transaction
                    Definition                                                     Valid Dates
      Type

                    Total number of shares owned at the beginning of the
          O                                                                       NOVEMBER 6, 2014
                    Class Period.

          P         Purchases/acquisitions during the Class Period                NOVEMBER 6, 2014 THROUGH FEBRUARY 23, 2016


         FR         Transfer into account during the Class Period                 NOVEMBER 6, 2014 THROUGH FEBRUARY 23, 2016

                    Total number of shares purchased or acquired during the
          L                                                                       FEBRUARY 24, 2016 THROUGH MAY 20, 2016
                    90-day look-back period

          S         Sales during the Class Period and 90-day look-back period     NOVEMBER 6, 2014 THROUGH MAY 20, 2016

                    Transfer out to another account during the Class Period
         FD                                                                       NOVEMBER 6, 2014 THROUGH MAY 20, 2016
                    and 90-day look-back period
                    Unsold shares at the close of trading at the end of the 90-
          C                                                                       MAY 20, 2016
                    day look-back period


*Please see Appendix E for mapping instructions detailing how to properly submit your file. Files submitted that do not follow the mapping
instructions are subject to rejection.




          Case: 19-30088            Doc# 9189-1             Filed: 10/05/20        Entered: 10/05/20 14:44:21            Page 26
                                                                     of 37
                                    Appendix B




Case: 19-30088   Doc# 9189-1   Filed: 10/05/20   Entered: 10/05/20 14:44:21   Page 27
                                        of 37
                                            UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEW JERSEY



IN RE PTC THERAPEUTICS, INC. SECURITIES                Civil Action No. 16-1224 (KM)(MAH)
LITIGATION




                                             PROOF OF CLAIM AND RELEASE

A. GENERAL INSTRUCTIONS
  1. To recover as a member of the Settlement Class based on your claims in the action entitled In re PTC Therapeutics, Inc.
Securities Litigation, No. 16-1224 (KM) (D.N.J.) (the “Action”), you must complete and, on page 5 hereof, sign this Proof of
Claim and Release form (“Claim Form”). If you fail to submit a timely and properly addressed (as set forth in paragraph 3 below)
Claim Form, your claim may be rejected and you may not receive any recovery from the Net Settlement Fund created in
connection with the proposed Settlement.

  2.   Submission of this Claim Form, however, does not assure that you will share in the proceeds of the settlement of the Action.

  3.   THIS CLAIM FORM MUST BE SUBMITTED EITHER:

       (i) ONLINE AT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM NO LATER THAN SEPTEMBER
       27, 2018; OR

       (ii) BY MAIL, POSTMARKED OR RECEIVED NO LATER THAN SEPTEMBER 27, 2018, ADDRESSED AS
       FOLLOWS:

                                          PTC Therapeutics, Inc. Securities Litigation
                                                   Claims Administrator
                                                    c/o A.B. Data, Ltd.
                                                      PO Box 173032
                                                   Milwaukee, WI 53217
                                         www.PTCTherapeuticsSecuritiesLitigation.com


If you are NOT a member of the Settlement Class (as defined in the Notice of Pendency of Class Action, Proposed Settlement, and
Motion for Attorneys’ Fees and Expenses (“Notice”), which accompanies this Claim Form) DO NOT submit a Claim Form.

  4. If you are a member of the Settlement Class and you did not timely request exclusion in response to the Notice dated May
30, 2018, you are bound by the terms of any judgment entered in the Action, including the releases provided therein, WHETHER
OR NOT YOU SUBMIT A CLAIM FORM.

B. CLAIMANT IDENTIFICATION
  1. If you purchased or otherwise acquired the publicly traded common stock of PTC Therapeutics, Inc. (“PTC” or the
“Company”) during the period from November 6, 2014 through February 23, 2016, inclusive (the “Class Period”) and held the
stock in your name, you are the beneficial purchaser as well as the record purchaser. If, however, you purchased or otherwise
acquired the publicly traded common stock of PTC during the Class Period through a third party, such as a brokerage firm, you are
the beneficial purchaser and the third party is the record purchaser.


       Case: 19-30088         Doc# 9189-1          Filed: 10/05/20        Entered: 10/05/20 14:44:21             Page 28
                                                        of 37
QUESTIONS? CALL 877-242-4889 OR VISIT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM                                         PAGE 1 OF 6
   2. Use Part I of this form entitled “Claimant Identification” to identify each beneficial purchaser or acquirer of PTC publicly
traded common stock that forms the basis of this claim, as well as the purchaser or acquirer of record if different. THIS CLAIM
MUST BE FILED BY THE ACTUAL BENEFICIAL PURCHASER(S) OR THE LEGAL REPRESENTATIVE OF SUCH
PURCHASER(S).

  3. All joint purchasers must sign this claim. Executors, administrators, guardians, conservators, and trustees must complete
and sign this claim on behalf of persons represented by them and their authority must accompany this claim and their titles or
capacities must be stated. The Social Security (or taxpayer identification) number and telephone number of the beneficial owner
may be used in verifying the claim. Failure to provide the foregoing information could delay verification of your claim or result in
rejection of the claim.

C. IDENTIFICATION OF TRANSACTIONS
  1. Use Part II of this form entitled “Schedule of Transactions in PTC Publicly Traded Common Stock” to supply all required
details of your transaction(s) in PTC publicly traded common stock. If you need more space or additional schedules, attach
separate sheets giving all of the required information in substantially the same form. Sign and print or type your name on each
additional sheet.

  2. On the schedules, provide all of the requested information with respect to: (i) all of your holdings of PTC publicly traded
common stock as of the beginning of trading on November 6, 2014; (ii) all of your purchases, acquisitions, and sales of PTC
publicly traded common stock during the requested time periods; and (iii) all of your holdings in PTC publicly traded common
stock as of the close of trading on May 20, 2016, whether such purchases, acquisitions, sales or transactions resulted in a profit or a
loss. Failure to report all such transactions may result in the rejection of your claim.

  3. The date of covering a “short sale” is deemed to be the date of purchase of PTC publicly traded common stock. The date of
a “short sale” is deemed to be the date of sale of PTC publicly traded common stock.

  4. Copies of broker confirmations or other documentation of your transactions in PTC publicly traded common stock should
be attached to your claim. Failure to provide this documentation could delay verification of your claim or result in rejection of
your claim. The Parties do not have information about your transactions in PTC publicly traded common stock.

  5. NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of transactions may request, or may
be requested, to submit information regarding their transactions in electronic files. All claimants MUST submit a manually signed
paper Claim Form whether or not they also submit electronic copies. If you wish to file your claim electronically, you must
contact the Claims Administrator at (877) 242-4889 to obtain the required file layout. No electronic files will be considered to
have been properly submitted unless the Claims Administrator issues to the claimant a written acknowledgment of receipt and
acceptance of electronically submitted data.




      Case: 19-30088           Doc# 9189-1          Filed: 10/05/20         Entered: 10/05/20 14:44:21               Page 29
                                                        of 37
QUESTIONS? CALL 877-242-4889 OR VISIT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM                                            PAGE 2 OF 6
                                                 PART I – CLAIMANT INFORMATION
The Claims Administrator will use this information for all communications regarding this Claim Form. If this information
changes, you MUST notify the Claims Administrator in writing at the address above. Complete names of all persons and entities
must be provided.
Beneficial Owner’s Name
First Name                                                        Last Name



Joint Beneficial Owner’s Name (if applicable)
First Name                                                        Last Name



If this claim is submitted for an IRA, and if you would like any check that you MAY be eligible to receive made payable to the IRA, please
include “IRA” in the “Last Name” box above (e.g., Jones IRA).
Entity Name (if the Beneficial Owner is not an individual)



Name of Representative, if applicable (executor, administrator, trustee, c/o, etc.), if different from Beneficial Owner



Last 4 digits of Social Security Number or Taxpayer Identification Number



Street Address



City                                                                                     State/Province    Zip Code



Foreign Postal Code (if applicable)                          Foreign Country (if applicable)



Telephone Number (Day)                                                 Telephone Number (Evening)



Email Address (email address is not required, but if you provide it you authorize the Claims Administrator to use it in providing you with
information relevant to this claim):



Type of Beneficial Owner:
Specify one of the following:

           Individual(s)                                 Corporation                       UGMA Custodian

           IRA                                           Partnership                       Estate

           Trust                                         Other (describe) _____________________________________________




       Case: 19-30088             Doc# 9189-1             Filed: 10/05/20           Entered: 10/05/20 14:44:21            Page 30
                                                        of 37
QUESTIONS? CALL 877-242-4889 OR VISIT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM                                               PAGE 3 OF 6
                  PART II – SCHEDULE OF TRANSACTIONS IN PTC PUBLICLY TRADED COMMON STOCK
                                                                                                                       Confirm Proof of
    1. HOLDINGS AS OF NOVEMBER 6, 2014 – State the total number of shares of PTC publicly traded
                                                                                                                       Position Enclosed
    common stock held as of the opening of trading on November 6, 2014. (Must be documented.) If none, write
                                                                                                                               ○
    “zero” or “0.” ____________________

    2. PURCHASES/ACQUISITIONS FROM NOVEMBER 6, 2014 THROUGH FEBRUARY 23, 2016. Separately list each and every
    purchase/acquisition of PTC publicly traded common stock from after the opening of trading on November 6, 2014 through and including
    the close of trading on February 23, 2016. (Must be documented.)
         Date of Purchase/          Number of Shares              Purchase/                  Total Purchase/           Confirm Proof of
            Acquisition               Purchased/                 Acquisition                Acquisition Price             Purchase/
      (List Chronologically)           Acquired                Price Per Share              (excluding taxes,         Acquistion Enclosed
        (Month/Day/Year)                                                                  commissions, and fees)

             /    /
                                                           $                          $                                        ○
             /    /
                                                           $                          $                                         ○
             /    /
                                                           $                          $                                         ○
             /    /
                                                           $                          $                                         ○

    3. PURCHASES/ACQUISITIONS FROM FEBRUARY 24, 2016 THROUGH MAY 20, 2016 – State the total number of shares of
    PTC publicly traded common stock purchased/acquired from after the opening of trading on February 24, 2016 through and including the
    close of trading on May 20, 2016. If none, write “zero” or “0.”1 ___________

    4. SALES FROM NOVEMBER 6, 2014 THROUGH MAY 20, 2016 – Separately list each and every                              IF NONE, CHECK
    sale/disposition of PTC publicly traded common stock from after the opening of trading on November 6, 2014             HERE
    through and including the close of trading on May 20, 2016. (Must be documented.)                                        ○
           Date of Sale                Number of                  Sale Price                 Total Sale Price            Confirm Proof
      (List Chronologically)           Shares Sold                Per Share                 (excluding taxes,           of Sale Enclosed
        (Month/Day/Year)                                                                  commissions, and fees)

             /    /
                                                           $                          $                                         ○
             /    /
                                                           $                          $                                         ○
             /    /
                                                           $                          $                                         ○
             /    /
                                                           $                          $                                         ○
    5. HOLDINGS AS OF MAY 20, 2016 – State the total number of shares of PTC publicly traded common                    Confirm Proof of
    stock held as of the close of trading on May 20, 2016. (Must be documented.) If none, write “zero” or “0.”         Position Enclosed
    ________________                                                                                                           ○
    IF YOU NEED ADDITIONAL SPACE TO LIST YOUR TRANSACTIONS YOU MUST PHOTOCOPY THIS PAGE AND
    CHECK THIS BOX

    IF YOU DO NOT CHECK THIS BOX THESE ADDITIONAL PAGES WILL NOT BE REVIEWED. INCLUDE THE
    BENEFICIAL OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL SECURITY NUMBER/TAXPAYER
    IDENTIFICATION NUMBER ON EACH PAGE.



1
  Please note: Information requested with respect to your purchases/acquisitions of PTC publicly traded common stock from after the
opening of trading on February 24, 2016 through and including the close of trading on May 20, 2016 is needed in order to balance your
claim; purchases during this period, however, are not eligible under the Settlement and will not be used for purposes of calculating your
Recognized Claim pursuant to the Plan of Allocation.
              Case: 19-30088           Doc# 9189-1         Filed: 10/05/20        Entered: 10/05/20 14:44:21           Page 31
                                                                of 37
        QUESTIONS? CALL 877-242-4889 OR VISIT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM                                      PAGE 4 OF 6
YOU MUST READ AND SIGN THE RELEASE ON THIS PAGE. FAILURE TO SIGN THE RELEASE MAY RESULT
               IN A DELAY IN PROCESSING OR THE REJECTION OF YOUR CLAIM.

D. SUBMISSION TO JURISDICTION OF COURT AND ACKNOWLEDGMENTS

I (We) submit this Proof of Claim and Release under the terms of the Stipulation and Agreement of Settlement, dated March 1,
2018 (the “Stipulation”) described in the Notice. I (We) also submit to the jurisdiction of the United States District Court for the
District of New Jersey, with respect to my (our) claim as a Settlement Class Member and for purposes of enforcing the release set
forth herein. I (We) further acknowledge that I am (we are) bound by and subject to the terms of any judgment that may be
entered in the Action. I (We) agree to furnish additional information to the Claims Administrator to support this claim (including
transactions in other PTC securities) if requested to do so. I (We) have not submitted any other claim in the Action covering the
same purchases or sales of PTC publicly traded common stock during the Class Period and know of no other person having done
so on my (our) behalf.

E. RELEASE AND ACKNOWLEDGEMENT

  1. I (We) hereby acknowledge full and complete satisfaction of, and do hereby fully, finally, and forever settle, release, and
discharge from the Released Claims each and all of the Released Defendant Parties, both as defined in the accompanying Notice.
This release shall be of no force or effect unless and until the Court approves the Settlement and the Settlement becomes effective
on the Effective Date (as defined in the Stipulation).

  2. I (We) hereby warrant and represent that I (we) have not assigned or transferred or purported to assign or transfer,
voluntarily or involuntarily, any matter released pursuant to this release or any other part or portion thereof.

  3. I (We) hereby warrant and represent that I (we) have included the information requested about all of my (our) transactions
in PTC publicly traded common stock which are the subject of this claim, as well as the opening and closing positions in such
securities held by me (us) on the dates requested in this Claim Form.

  4. I (We) certify that I am (we are) not subject to backup withholding under the provisions of Section 3406(a)(1)(C) of the
Internal Revenue Code. (Note: If you have been notified by the Internal Revenue Service that you are subject to backup
withholding, please strike out the prior sentence.)

I declare under penalty of perjury under the laws of the United States of America that all of the foregoing information supplied on
this Claim Form by the undersigned is true and correct.


Executed this ______ day of _________________, in _______________, _________________.
                                 (Month / Year)         (City)     (State/Country)


___________________________________________                             _______________________________________________
Signature of Claimant                                                   Signature of Joint Claimant, if any


___________________________________________                             _______________________________________________
Print Name of Claimant                                                  Print Name of Joint Claimant, if any



(Capacity of person(s) signing, e.g., Beneficial Purchaser, Executor or Administrator)


                   ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF TIME.

                                            THANK YOU FOR YOUR PATIENCE.




      Case: 19-30088          Doc# 9189-1          Filed: 10/05/20        Entered: 10/05/20 14:44:21              Page 32
                                                        of 37
QUESTIONS? CALL 877-242-4889 OR VISIT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM                                          PAGE 5 OF 6
                                                    REMINDER CHECKLIST

1.   Please sign the above release and acknowledgement.          6.   If you desire an acknowledgment of receipt of your Claim
                                                                      Form, please send it Certified Mail, Return Receipt
2.   If this claim is being made on behalf of Joint Claimants,
                                                                      Requested.
     then both must sign.
                                                                 7.   If you move, please send your new address to:
3.   Remember to attach copies of supporting documentation,
     if available.                                                        PTC Therapeutics, Inc. Securities Litigation
                                                                                   Claims Administrator
4.   Do not send originals of certificates.
                                                                                    c/o A.B. Data, Ltd.
5.   Keep a copy of your Claim Form and all supporting                                PO Box 173032
     documentation for your records.                                              Milwaukee, WI 53217
                                                                          info@PTCTherapeuticsSecuritiesLitigation.com

                                                                 8.   Do not use red pen or highlighter on the Claim Form or
                                                                      supporting documentation.




      Case: 19-30088            Doc# 9189-1         Filed: 10/05/20    Entered: 10/05/20 14:44:21             Page 33
                                                        of 37
QUESTIONS? CALL 877-242-4889 OR VISIT WWW.PTCTHERAPEUTICSSECURITIESLITIGATION.COM                                     PAGE 6 OF 6
                                                  Appendix C

                                         Authorization Requirements


If you are a nominee filing on behalf of your account holders, you must include the following
documentation:

    Affidavit attesting that your entity has legal rights and authorization from your account holders to file Proofs
     of Claim and Release on their behalf and that your account holders understand that they are bound by and
     subject to the terms of all releases that may be entered in this Settlement, etc.; and
    Authorization to sign on your account holders’ behalf.

If you are a third party filing on behalf of a nominee, you must include an Affidavit attesting to the
following:

    Your entity has the legal right and authorization from the nominee to file and sign any Proofs of Claim and
     Release on their behalf;

    Your entity has the legal right and authorization from the nominee’s account holders to file and sign any
     Proofs of Claim and Release on their behalf; and

    The account holders understand they are bound by and subject to the terms of all releases that may be entered
     in the In Re PTC Therapeutics, Inc. Securities Litigation

If you are a third party filing on behalf of another party, you must include an Affidavit attesting to the
following:

    Your entity has the legal right and authorization from the other party to file and sign any Proofs of Claim and
     Release on its behalf; and

    The other party understands it is bound by and subject to the terms of all releases that may be entered in the
     In Re PTC Therapeutics, Inc. Securities Litigation

If you are not a nominee or a third party and would like to file claims electronically, you must include
documentation supporting all transactional data of your claim as follows:

    Documents may include, but are not limited to, a) photocopies of stockbrokers’ confirmation slips; b)
     photocopies of stockbrokers’ monthly statements reflecting ALL transactional data and how it was compiled
     for the opening of the Class Period through the end of the Class Period and 90-day look back period; or c) a
     signed letter from your broker, on their letterhead, providing all of the information that would be found on a
     confirmation slip and/or other aforementioned documents.




      Case: 19-30088       Doc# 9189-1       Filed: 10/05/20     Entered: 10/05/20 14:44:21       Page 34
                                                      of 37
                                                                   Appendix D

                                                             Sample Cover Letter



LETTERHEAD

Re: In Re PTC Therapeutics, Inc. Securities Litigation

Date:

Enclosed is a fully executed master Proof of Claim and Release with required authorizations and affidavits as well
as an electronic media attachment, which is being filed in connection with the above-referenced matter on behalf
of [COMPANY NAME(S) OR INDIVIDUAL NAME(S)] for the proprietary accounts of [ENTITY].

We, [ENTITY], hereby agree that further communication from the Claims Administrator may be conducted by
email, and we accept sole responsibility to ensure the email address for [ENTITY] is updated in the event the
email address provided on the master Proof of Claim and Release should change.

The attachment consists of a [CD, DVD, OR FLASH DRIVE] containing [NUMBER] accounts/claims in
[ASCII, MS EXCEL, OR MS ACCESS] format with [NUMBER OF TRANSACTIONS] transactions for
PTC Therapeutics Common Stock, as well as all the opening positions and closing positions held for [ENTITY]’s
proprietary accounts. Each transaction contains corresponding account information for which the claims are being filed.

The total number of PTC Therapeutics Securities purchased or acquired [##.##] for the amount of [$0.0000] and
PTC Therapeutics Securities sold [##.##] for the amount of [$0.0000] 1 can be found on the enclosed [CD, DVD,
OR FLASH DRIVE].

We, [ENTITY], attest that the data provided on the media attachment corresponds to [ENTITY]’s internal records.

I attest that the above information is true and correct.



Signature

Company Name

Job Title

Contact Information (including telephone number, fax number, and email address).




1
    Please list all other transactions, if applicable, including free receipts and free deliveries.



            Case: 19-30088            Doc# 9189-1           Filed: 10/05/20          Entered: 10/05/20 14:44:21   Page 35
                                                                     of 37
                                                                 Appendix E
                                    Electronic Claim Filing Template Mapping Instructions

                                                Max                                   PTC Therapeutics Common Stock
 Column               Field Name
                                               Length                                     FIELD DESCRIPTION
                                                          Account number associated with the proprietary account for which transactions are being
 A          Account Number                        40      submitted with this Proof of Claim and Release.
 B          Account Name                          40      Name of individual, company, or entity associated with the account listed in Column A.
            Full Name of the Beneficial
 C                                                40      Full name of the beneficial owner associated with the account listed in Column A.
            Owner
 D          TIN of the Beneficial Owner           9       Taxpayer identification number (TIN) for beneficial owner, no spaces and no dashes.
            Beneficial Owner TIN Type                     E = Employer Identification Number (EIN); S = Social Security Number (SSN);
 E                                                1       U = Unknown; F = Foreign.
            (E/S/U/F)
 F          Care of:                              40      Name of the entity to which Fund Distribution should be mailed.
 G          Attn:                                 40      Name of the person to whose attention Fund Distribution should be mailed.
 H          Street 1                              40      Street Address 1 for Fund Distribution.
 I          Street 2                              40      Street Address 2 for Fund Distribution.
 J          City                                  25      City for Fund Distribution.
 K          State                                  2      State for Fund Distribution.
 L          Zip Code                               5      Zip code for Fund Distribution.
 M          Province                              40      Province for Fund Distribution.
 N          Country                               40      Country for Fund Distribution.
 O          TIN of the Claimant                    9      Taxpayer identification number (TIN) for claimant, no spaces and no dashes.
 P          CUSIP/ISIN                            10      CUSIP number or ISIN for common stock.
                                                          O = Opening position – Shares held as of the close of trading on November 6, 2014.
                                                          C = Closing position at the close of trading May 20, 2016.
                                                          P = Purchase between November 6, 2014 Through February 23, 2016.
            Transaction Type/Holdings
 Q                                                2       L = Purchased or acquired between February 24, 2016 Through May 20, 2016.
            (O/C/P/L/S/FD/FR)                             S = Sale between November 6, 2014 Through May 20, 2016.
                                                          FD = Free delivery between November 6, 2014 Through May 20, 2016.
                                                          FR = Free receipt between November 6, 2014 Through February 23, 2016.
 R          Trade Date                            10      Trade date for transaction or holding date for opening and closing positions
            Number of Shares of Common                    Number of shares associated with a transaction. No commas; use decimal point if needed. Up to
 S                                                19      four digits after decimal point.
            Stock
                                                          Price per share (USD) of common stock, excluding commissions/taxes/fees, associated with a
            Price Per Share EXCLUDING                     transaction. No dollar sign, no commas; use decimal point, if needed. Up to four digits after
 T                                                19      decimal point. Leave blank when providing opening positions or closing positions. Use zero
            Commissions/Taxes/Fees
                                                          when specifying free receipts and/or free deliveries.
                                                          Aggregate cost or proceeds received (USD), including commissions/taxes/fees. No dollar sign,
            Total Price EXCLUDING
 U                                                19      no commas; use decimal point, if needed. Up to four digits after decimal point. Use zero when
            Commissions/Taxes/Fees                        specifying free receipts and/or free deliveries.

* All eligible PTC Therapeutics Common Stock for each account must balance. This means that the opening position plus total purchases, and free
receipts during the Class Period MUST EQUAL the total sales and free deliveries during the Class Period plus 90-day lookback plus the closing
position (O+P+L+FR=S+FD+C).

* You MUST include a cover letter with your electronic file that provides the total number of accounts; total number of transactions; total number
of purchases and sales; and contact name(s) with phone number(s) and email address(es) in the event that we have any questions or require further
information. See Appendix D for a sample cover letter. Any electronic files not in accordance with these Electronic Claims Filing Guidelines are
subject to rejection.




           Case: 19-30088            Doc# 9189-1          Filed: 10/05/20           Entered: 10/05/20 14:44:21                    Page 36
                                                                   of 37
                                                                                                                                                                                                                     Price Per Share    Total Price
                    Full Name of the   TIN of the     Beneficial                                                                                                       Transaction
Account   Account                                                                            Fund Distribution Address                           TIN of the                               Trade Date   Number of      EXCLUDING        EXCLUDING
                       Beneficial      Beneficial   Owner TIN Type                                                                                          CUSIP     Type/Holdings
Number     Name                                                                                                                                  Claimant                               (MM/DD/YYYY)    Shares     Commissions/Fees/T Commissions/F
                         Owner          Owner         (E/S/U/F)                                                                                                     (O/C/P/L/S/FD/FR)
                                                                     Care of: Attn: Street 1 Street 2   City State   Zip Code Province Country                                                                             axes         ees/Taxes




                                       Case: 19-30088                        Doc# 9189-1                      Filed: 10/05/20                     Entered: 10/05/20 14:44:21                             Page 37
                                                                                                                       of 37
